Exhibit 10.4

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of December 19,
2012 between Allscripts Healthcare Solutions, Inc., a Delaware corporation (the
“Company”), and Glen E. Tullman (the “Consultant”).

WHEREAS, the Company desires to obtain the benefit of the Consultant’s knowledge
and experience by retaining the Consultant, and the Consultant desires to accept
such position, upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

1. Term of Agreement. The Company hereby agrees to retain the Consultant as a
consultant, and the Consultant hereby agrees to be retained by the Company, upon
the terms and subject to the conditions hereof for the period commencing on
December 19, 2012 (the “Effective Date”) and ending on March 31, 2013 (the
“Consulting Period”).

2. Consulting Services. During the Consulting Period, the Consultant shall make
himself available to perform consulting services with respect to the businesses
conducted by the Company. The Consultant shall take his direction as a
consultant solely from the Board of Directors of the Company or the Company’s
Chief Executive Officer. The Consultant shall comply with reasonable requests
for the Consultant’s consulting services for up to 5 days during any month
during the Consulting Period (for an aggregate maximum of 15 days) and shall
devote reasonable care to the performance of such consulting services; provided,
however, that if the Consultant enters into a full-time employment relationship
during the Consulting Period, any consulting services shall be solely at the
Consultant’s discretion. Absent mutual agreement of the parties, the
Consultant’s obligations under this Agreement shall be deemed fulfilled upon the
earlier of (a) March 31, 2013; (b) the completion of the aggregate maximum of 15
days of service; or (c) the completion of the 5th day of services rendered after
March 1, 2013. Notwithstanding anything herein to the contrary, the Company and
the Consultant agree that in no event shall the level of consulting services to
be provided by the Consultant pursuant to this Section 2 exceed more than 20% of
the average level of services performed by the Consultant for the Company and
its affiliated “service recipients” (within the meaning of Treasury regulation
§1.409A-1(h)(3)) over the immediately preceding 36-month period.

3. Independent Contractor Status. The Consultant shall perform the consulting
services described in Section 2 hereof as an independent contractor without the
power to bind or represent the Company for any purpose whatsoever. The
Consultant shall not, by virtue of being a consultant hereunder, be eligible to
receive any employee benefits for which officers or other employees of the
Company are eligible at any time. The Consultant hereby acknowledges his
separate responsibility for all federal and state withholding taxes, Federal
Insurance Contribution Act taxes and workers’ compensation and unemployment
compensation taxes, if applicable, and agrees to indemnify and hold the Company
harmless from any claim or liability therefor.



--------------------------------------------------------------------------------

4. Compensation. As compensation for the consulting services to be performed by
the Consultant hereunder, the Company shall pay the Consultant a consulting fee
at the rate of $3,000 per day. Subject to the prior approval of the Company, the
Company shall reimburse the Consultant in accordance with the Company’s policies
and procedures for all proper expenses incurred by the Consultant in the
performance of his consulting duties during the Consulting Period.

5. Confidentiality. The Consultant agrees that the non-disclosure obligations
set forth in Section 5(e) of the Separation Agreement between the parties of
even date herewith (the “Separation Agreement”) shall apply to any Confidential
Information (as defined in the Separation Agreement) received by the Consultant
during the Consulting Period.

6. No Setoff. The Company acknowledges and agrees that the Company is not
entitled to offset the payment of any severance or benefits owed to the
Consultant in respect of any alleged breach by the Consultant of this Agreement.
In the event of any such claim by the Company, the Company shall pay the
Consultant’s reasonable attorneys’ fees and costs (as incurred) to enforce his
rights to the payments contemplated by the Separation Agreement.

7. Indemnification. During the Consulting Period, the Company shall, to the same
extent contemplated by Sections 3.3.6 and 8 of the Employment Agreement dated
July 31, 2010 and amended on June 5, 2012, between the Consultant and the
Company or the Company’s certificate of incorporation or bylaws or applicable
insurance policies, indemnify and hold the Consultant harmless (including the
advancement of attorneys’ fees and costs) from any and all threatened or actual
claims and liabilities arising out of the Consultant’s provision of services
under this Agreement.

8. Notices; Dispute Resolution. Sections 9.6 (Notices) and 9.9 (Dispute
Resolution and Arbitration) of the Employment Agreement dated as of July 31,
2010 and amended on June 5, 2012, between the Company and the Consultant shall
be applicable to this Agreement.

9. Successors and Assigns. This Agreement shall be enforceable by the Consultant
and his heirs, executors, administrators and legal representatives, and by the
Company and its successors and assigns.

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

11. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Consultant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

2



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:   /s/ Richard J. Poulton Name: Richard
J. Poulton Title: Chief Financial Officer GLEN E. TULLMAN

/s/ Glen E. Tullman

 

4